DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4,16 and 29-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “a heat exchanger comprising a phase change material” in line 7 which lack of written description. In figures 2A-2B, applicant discloses a heat exchanger includes a first plurality of channels and second plurality of channels. In figure 3, applicant describes the phase change composite 140 which is not part of the heat exchanger. Therefore, applicant fails to provide written description in the original specification to support the newly claimed limitation. Further clarification is required.
Claims 2-4,16 and 29-33 are rejected by their virtual dependencies of claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4,16 and 29-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the first plurality of tubes and second plurality of tubes are wrapped around the phase change material” in lines 14-15 which is unclear and renders the claim indefinite. The phase change material is a material which changes phases from solid to liquid or vice-verse. It is unclear how the first plurality of tubes and second plurality of tubes can wrap around the phase change material when is in liquid phase. For examination purposes, limitation has been interpreted as “the first plurality of tubes and second plurality of tubes are wrapped around the phase change composite”.
Claim 1 recites the limitation "the phase change composite" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the limitation is referring to the limitation “a phase change material” since they different concepts. The Office suggests the applicant to keep the limitation “a phase change composite” in claim 1 for consistency.
Claim 2 recites the limitation “the phase change composite comprises a phase change material” which is unclear and renders the claim indefinite. Claim 1 recites the new limitation “a heat exchanger comprising a phase change material” in line 7. However, claim 2 recites the limitation “the phase change composite comprises a phase change material” which is contractive to the limitation of claim 1. It is unclear whether the heat exchanger or the phase change composite comprises a phase change material. Further clarification is required.
Claims 3-4,16 and 29-33 are rejected by their virtual dependencies of claim 1.

Allowable Subject Matter
Claims 1, 3-4,16 and 29-33 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indication of allowable subject matter: 
The prior art of record fails to disclose the claimed structure details of the heat exchanger that “the first plurality of tubes and the second plurality of tubes are wrapped around the phase change material” as required in claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763